Citation Nr: 1647778	
Decision Date: 12/22/16    Archive Date: 01/06/17

DOCKET NO.  13-23 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 70 percent for posttraumatic stress disorder with depressive disorder, prior to March 14, 2016.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities.


ATTORNEY FOR THE BOARD

K. Marenna, Counsel


INTRODUCTION

The Veteran served on active duty from July 1969 to January 1972.  This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.


FINDINGS OF FACT

1.  Prior to March 14, 2016, the Veteran's service-connected posttraumatic stress disorder (PTSD) symptoms included anger, irritability, impaired impulse control, hypervigilance, depression, suicidal ideation and occupational and social impairment with deficiencies in most areas, resulting in severe social and occupational impairment.

2.  Prior to March 14, 2016, the evidence of record demonstrates that the Veteran's service-connected disabilities rendered him unable to secure or follow substantially gainful employment.

3.  From March 14, 2016, as the Veteran's service-connected PTSD is rated as 100 percent disabling, and there is no claim that any other single service-connected disability prevents substantially gainful employment, the issue of entitlement to a total disability rating based on individual unemployability (TDIU) is moot.


CONCLUSIONS OF LAW

1.  Prior to March 14, 2016, the criteria for an initial rating in excess of 70 percent for PTSD were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

2.  Prior to March 14, 2016, the criteria for entitlement to TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).

3.  From March 14, 2016, the appeal as to entitlement to TDIU is dismissed as moot.  38 U.S.C.A. § 7105 (West 2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claims herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

PTSD

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2015).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).

The Veteran's service-connected PTSD has been assigned a 70 percent disability rating pursuant to the criteria of Diagnostic Code 9411, which is included under the General Rating Formula for Rating Mental Disorders.  38 C.F.R. § 4.130. 

According to the General Rating Formula for Rating Mental Disorders, a 70 percent rating is warranted when there is objective evidence demonstrating occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control, such as unprovoked irritability with periods of violence; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances, including work or a work-like setting; and the inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A maximum 100 percent rating is warranted when there is total occupational and social impairment, due to such symptoms as: persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living, including maintenance of minimal personal hygiene; disorientation to time and place; memory loss for names of close relatives, own occupation, or own name.  Id. 

In evaluating the evidence, the Board also considers the various Global Assessment of Functioning (GAF) scores that clinicians have assigned.  The GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (4th ed.) (DSM-IV).  Although current mental health evaluations no longer use this assessment of functioning under the new DSM-5 criteria, the Veteran's case was certified to the Board prior to VA's amendment to the regulations adopting the new criteria, and accordingly, the Veteran's claim is evaluated under the DSM-IV criteria, which does consider GAF scores.  Compare DSM-IV at 46-47, with DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS (5th ed.) (DSM-5); see also 38 C.F.R. § 4.125, amended by 79 Fed. Reg. 45099 (effective Aug. 4, 2014).  

A GAF score of 61-70 reflects some mild symptoms, such as depressed mood and mild insomnia, or some difficulty in social, occupational, or school functioning, but generally reflects that a person is functioning pretty well, and has some meaningful interpersonal relationships.  DSM-IV, at 46-47.  A GAF score of 51-60 indicates moderate symptoms or moderate difficulty in social, occupational or school functioning.  Id.  A GAF score of 41-50 is assigned where there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals), or any serious impairment in social, occupational, or school functioning (e.g., no friends, inability to keep a job).  Id.  

Although GAF scores are important in evaluating mental disorders, the Board must consider all the pertinent evidence of record to this time period and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria.  38 C.F.R. § 4.126 (2015).  Accordingly, an examiner's classification of the level of psychiatric impairment, by word or by a GAF score, is to be considered, but is not determinative of the percentage VA disability rating to be assigned.  The percentage evaluation is to be based on all of the evidence that bears on occupational and social impairment.  Id.

A March 2011 VA examination report reflects that the Veteran had a diagnosis of PTSD of mild severity.  The report noted the Veteran had depressive symptoms including moderate levels of irritability, feeling restless and agitated, feelings of failure, loss of feeling pleasure, feelings of guilt, of being punished, of feeling disappointed in self, loss of interest in people and being around others, decreased sleep, fatigue, loss of interest in sex.  The Veteran also reported mild degrees of sadness, pessimism, occasional suicidal thoughts (without intent or plan), crying, worthlessness, loss of energy, and concentration difficulties.  The Veteran reported that the symptoms occurred daily.  The Veteran stated that he did not socialize with many people and had few friends.  However, he had a close relationship with his wife, some family members, and his adult sons.  The Veteran stated that at work he often got "angry and irritable" because of the "way people act."  The Veteran reported that he had some activities that he enjoyed, but avoided crowded places and situations that involved too much interaction with the public such as malls.

On examination, the Veteran was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was restless and fatigued.  Speech was unremarkable.  Affect was appropriate.  His mood was good.  The Veteran was intact to person, time, and place.  Thought process was unremarkable.  He did not have delusions and he understood the outcome of behavior.  The Veteran reported having a sleep problem every couple of weeks.  He did not have hallucinations, obsessive/ritualistic behavior, panic attacks, or homicidal thoughts.  The Veteran noted occasional suicidal thoughts, but denied having specific plans or an intent to harm himself.  The Veteran reported having episodes of violence and fair impulse control.  Remote memory and recent memory were mildly impaired.  Immediate memory was normal.  

The March 2011 VA examiner found the Veteran's symptoms warranted a GAF score of 62.  The examiner noted PTSD had likely caused depressive symptoms but symptoms of each diagnosis overlapped and could not be distinguished without due speculations.  GAF was current and encompassed all diagnoses.  

An October 2015 VA examination report indicated the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  The Veteran reported he remained married to his wife of 17 years, who told him he was "always aggravated."  He reported that he did not see his adult sons.  He attended church services only, and avoided social events.  

The Veteran had taken Paroxetine off and on, and was not taking it at the time of the examination.  He denied violence except for slamming doors.  On examination, the Veteran's appearance was neat and casual with good hygiene.  Psychomotor activity and speech were normal.  Eye contact was good.  His affect was fair.  The Veteran's mood was irritable and angry.  He reported having anxiety with crowds and loud noises.  He stated that he went to Walmart really early in the morning and did not socialize with people he knew that worked there.  Attention was good.  He was oriented times three.  Thought process and thought content were unremarkable.  He did not have delusions.  He understood the outcome of behavior.  Insight was good.  He denied having hallucinations, the presence of homicidal thoughts, or suicidal thoughts.  No problems with memory were noted.

The VA examination report noted the Veteran had irritable behavior and angry outbursts, with little or no provocation, typically expressed as verbal or physical aggression toward people or objects, reckless or self-destructive behavior, hypervigilance, exaggerated startle response, problems with concentration and sleep disturbance.

A January 2016 VA treatment record noted that the Veteran reported he was not doing well.  He stated he had an incident of a bout of a high level of anxiety.  He felt increasingly agitated and angry while he was driving.  The incident was triggered by a road closure.  He stated he developed a panic attack, could not breath, and was unable to drive his car.  He reported having sleep impairment.  The provider opined that the Veteran should be considered unemployable.  On examination, the Veteran was alert and oriented to place, person, and time.  Mood was anxious and affect was congruent.  He did not have auditory or visual hallucinations, a thought disorder, paranoid ideations, suicidal ideation, or homicidal ideation.  He exhibited good impulse control and judgment and had insight.

A March 2016 VA examiner found the Veteran's PTSD symptoms caused total occupational and social impairment.  Based on the March 2016 VA examination, a higher rating of 100 percent was granted for PTSD, effective March 14, 2016.  

Based on the evidence of record prior to March 14, 2016, the Board finds that a rating in excess of 70 percent is not warranted.  The Veteran's overall symptoms of PTSD were consistent with occupational and social impairment with deficiencies in most areas.  The totality of the evidence shows the Veteran had mild to moderate symptoms of PTSD prior to March 14, 2016 that resulted in occupational and social impairment with reduced reliability and productivity.  In so finding, the Board has considered all of the evidence that bears on occupational and social impairment, to include the medical findings and the law statements of record. 

With regard to social impairment, the Veteran reported that he did not socialize with many people.  At the March 2011 VA examination he indicated he was close to his wife and adult children.  However, at the October 2015 VA examination, he stated that he did not see his adult sons.  He reported that he avoided social events.  The Veteran reported having anxiety with crowds and irritability.  In a February 2016 statement, the Veteran's wife stated that the Veteran did not like to be around groups of people and is often withdrawn from family and friends.

Regarding occupational impairment, in a February 2016 statement, the Veteran stated that he could not cope with required duties and had difficulties being around people.  He reported being anxious and suspicious of those around him.  The March 2011 VA examination report noted the Veteran reported having incidents of violence.  The October 2015 VA examination report indicated the Veteran reported having anxiety with crowds and load noises.  He also had irritable behavior and angry outbursts, including expressed as verbal or physical aggression toward people or objects.  The Veteran did not have hallucinations or homicidal ideation.  He was consistently oriented to person, place, and time, and had unremarkable thought content.

The Board finds that the criteria for a disability rating of 100 percent were not met or more nearly approximated prior to March 14, 2016.  The March 2011 VA examiner assigned a GAF score of 62, indicating mild symptoms or some difficulty in social or occupational functioning.  DSM-IV, at 46-47.  The evidence throughout the appeal period did not show the Veteran experienced total occupational and social impairment, or that he displayed symptoms of gross impairment in thought processes or communication; grossly inappropriate behavior; disorientation to time or place; or memory loss for names of close relatives, own occupation, or own name.  The evidence did not indicate the Veteran had any hallucinations or disorientation.  Although the Veteran reported having suicidal ideation, there was no evidence he was in persistent danger of hurting himself or others.  

Accordingly, the Board finds that a rating in excess of 70 percent for PTSD is not warranted, prior to March 14, 2016.


Extraschedular Consideration

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  38 C.F.R. §§ 4.20, 4.27 (2015).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  Nonetheless, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321 (b) (2015).

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate, a task performed by either the RO or the Board.  Id.; see Thun v. Peake, 22 Vet. App. 111, 115 (2008), aff'd, 572 F.3d 1366 (2009); see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating [S]chedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the Veteran's service-connected disability with the established criteria found in the Rating Schedule for that disability.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the Veteran's disability level and symptomatology, then the Veteran's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is considered adequate, and no referral is required.

The Veteran's service-connected PTSD is evaluated as a mental disorder pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, the criteria of which is found by the Board to specifically contemplate the level of occupational and social impairment caused by his service-connected PTSD.  Id.  Prior to March 14, 2016, the Veteran's service-connected PTSD was manifested by anger, irritability, impaired impulse control, hypervigilance, depression, and occupational and social impairment with deficiencies in most areas, resulting in severe social and occupational impairment.

When comparing this disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's experiences are congruent with the disability picture represented by the disability ratings assigned herein.  Evaluations in excess of the disability ratings are provided for certain manifestations of the Veteran's PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating prior to March 14, 2016, reasonably describe the Veteran's disability level and symptomatology.  Evaluations in excess of 70 percent are provided for certain manifestations of PTSD, but the medical evidence demonstrates that those manifestations are not present in this case.  The criteria for a 70 percent rating reasonably describe the Veteran's disability level and symptomatology.  Consequently, the Board concludes that the schedular evaluations are adequate and that referral of the Veteran's case for extraschedular consideration is not required.  See 38 C.F.R. § 4.130, Diagnostic Code 9411; see also VAOGCPREC 6-96; 61 Fed. Reg. 66749 (1996). 

While there may have been day-to-day fluctuations in the manifestations of the Veteran's service-connected PTSD, the evidence shows no distinct periods of time during the appeal period other than those assigned herein, when the Veteran's service-connected PTSD varied to such an extent that a rating greater or less than those assigned would be warranted.  Fenderson v. West, 12 Vet. App. 119, 126 (1999),

Finally, in reaching this decision, the Board considered the doctrine of reasonable doubt.  However, as the preponderance of the evidence is against a rating in excess of 70 percent prior to March 14, 2016, at any time during the appeal period, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

TDIU is granted upon a showing that a veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  Consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or the impairment caused by any disabilities that are not service connected.  38 C.F.R. §§ 3.341, 4.16; see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).

TDIU may be assigned where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

Prior to March 14, 2016

Prior to March 14, 2016, service connection was in effect for PTSD, rated as 70 percent disabling; and prostate cancer status post prostatectomy, rated as 40 percent disabling.  Prior to March 14, 2016, the combined service-connected disability rating was 80 percent.  Therefore, the schedular criteria for a TDIU are met.  38 C.F.R. § 4.16 (a).

The record reflects that the Veteran has a high school education and worked most recently as a security officer.  He worked full time from 2004 to 2009 and part time from 2009 to July 2011.  He stated that he became too disabled to work in August 2011.  In a February 2016 application for TDIU, the Veteran stated that he could not cope with required duties.  He stated it was more difficult to be around people and communicate with those around him.  He had difficulty remembering security codes, call efficiency.  He stated he was always stressed, anxious, and suspicious of those around him.

The March 2011 VA examination report reflects that the Veteran reported he did "ok" at work, part-time, but often got "angry and irritable" because of the "way people act."  

At the October 2015 VA examination, the Veteran reported that he quit his part time security position about 2 or 3 years ago because, "I was aggravated with the whole system, the crowd of people all the time.  I couldn't stand it, it was too much pressure."  He had been with the security company for 5 years, working full time for two years as a supervisor, but then reduced is hours to part time/non-supervisory for the last 3 years due to stress.  He considered himself retired and stated he could not return to the workforce.  

The October 2015 VA examiner found the PTSD symptoms resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

In the February 2016 statement, the Veteran's wife stated that the Veteran could not handle the stress of his job and being around groups of people for long periods of time.

In March 2016, VA examinations were obtained evaluating the Veteran's service-connected disabilities, and an opinion was provided regarding the Veteran's employability.  The VA examiner noted that he had reviewed the VA examinations, treatment notes, and statements from the Veteran and his wife.  The VA examiner noted that:

While reducing his hours to [part time] decrease some of his interpersonal stressors at work it also increased the amount of free time that he had.  This free time led to a significant increase in flashbacks and memories of Vietnam.  This in turn, further decreased his work performance to the point that he had to resign.  Thus based upon this information, it is this examiner's opinion that [the] Veteran's PTSD condition prevented him and continues to preclude him from obtaining or retaining employment consistent with his education and occupational experience, irrespective of his age and any nonservice-connected disorders, for the time period from August 2010 to the present.

Based on the foregoing, the Board finds that entitlement to a TDIU is warranted, prior to March 14, 2016.  The Veteran's education is limited to a high school education.  The March 2016 VA examiner specifically found that service-connected PTSD prevented the Veteran from obtaining or retaining employment consistent with his education and occupational experience from August 2010 to the present.  The January 2016 VA treatment note also reflects that the VA provider thought that the Veteran should be considered unemployable.  The Veteran reported experiencing anxiety attacks and being unable to work with other people.

Accordingly, based on the Veteran's level of education, previous work experience, and the functional effects of his service-connected disorder, entitlement to TDIU prior to March 2014 is warranted.  38 U.S.C.A. § 5107 (b); Gilbert, 1 Vet. App. at 54.

From March 14, 2016

As noted above, the Veteran is in receipt of a 100 percent disability rating for service-connected PTSD from March 14, 2016.  The receipt of a 100 percent schedular rating for a service-connected disability does not necessarily render moot a pending claim for a TDIU, as a separate award of a TDIU predicated on another single disability may serve as the basis for an award of special monthly compensation.  See Bradley v. Peake, 22 Vet. App. 280, 293 (2008).  However, in this case, there is no indication from the record that the Veteran's TDIU claim is predicated on any single disability other than his service-connected PTSD.  In fact, the Veteran has consistently asserted that he is unemployable solely due to his PTSD symptoms.  Therefore, the Board finds that a claim of entitlement to TDIU is moot.  Accordingly, the Veteran's claim for a TDIU from March 14, 2016, is dismissed.  See 38 C.F.R. §38 U.S.C.A. § 7105; Swan v. Derwinski, 1 Vet. App. 20, 22-23 (1990).


ORDER

An initial rating in excess of 70 percent for PTSD, with depressive disorder, prior to March 14, 2016, is denied.

Prior to March 14, 2016, TDIU is granted, subject to the laws and regulations governing the payment of monetary benefits.   

The claim of entitlement to TDIU from March 14, 2016, is dismissed.



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


